Exhibit 10.1

July 17, 2007

Ms. Joyce M. Schuldt

St. Louis, MO

Dear Joyce,

On behalf of Pioneer Drilling Company and its subsidiaries (collectively,
“Pioneer” or the “Company”), I am very pleased to offer you this opportunity to
join the Pioneer team. I have described below the general terms of your
employment, upon which I believe we have agreed.

 

Employer:    Pioneer Drilling Services, Ltd. Positions:    Executive Vice
President, Chief Financial Officer, and Secretary of Pioneer Drilling Company
and PDC MGMT. CO.; reports to the President and Chief Executive Officer of
Pioneer Drilling Company and PDC MGMT. CO. Base Salary:    $300,000 per annum;
payable according to the Company’s regular payroll schedule for salaried
employees Annual Bonus:    You will participate in the Company’s annual
incentive compensation plan as a Level II Executive Officer (as defined by the
Compensation Committee of the Board of Directors of Pioneer Drilling Company
(the “Committee”)), with a current target bonus of 50% of base salary and a
current maximum bonus of 100% of base salary LTI Compensation:    On or about
the employment date, you will be granted options to purchase 125,000 shares of
Pioneer Drilling Company common stock at the closing price on the day of such
grant, subject to the approval of such option grant by the Committee. The
options will be subject to vesting restrictions and other customary terms and
conditions of Pioneer Drilling Company’s option grants.    You will participate
in the Company’s long-term incentive plan as a Level II Executive Officer (as
defined by the Committee), with a target annual long-term incentive award of 2.1
times base salary for the current fiscal year.



--------------------------------------------------------------------------------

Benefits:    Participation in all health, benefit, welfare and retirement
programs generally available to executive officers of the Company, including,
without limitation, group medical/dental available upon commencement of
employment with waiting period or exclusion of preexisting conditions (to the
extent the Company’s plans permit the Company to waive such waiting periods and
exclusions) Auto Allowance:    $1,200 per month plus fuel costs Vacation:   
Four weeks Severance:    On or as soon as practicable after your initial date of
employment, the Company will enter into a Severance Agreement with you (or make
you a participant in the Company’s Executive Severance Plan) on terms generally
available to executive officers of the Company, which may be subject to change
based on an anticipated presentation by the Company’s management to the
Committee, at its next regularly scheduled meeting, regarding a proposal to
revise the Company’s severance arrangements with its executive officers
consistent with current practices by other companies in a designated peer group.
Indemnification:    On or as soon as practicable after your initial date of
employment, the Company will enter into an indemnification agreement with you on
terms that are mutually agreeable. Relocation:    In accordance with the
Company’s Executive Officer Relocation Policy

THIS IS NOT A CONTRACT FOR EMPLOYMENT OR AN OFFER TO ENTER INTO SUCH A CONTRACT.
You will serve as an at-will employee of the Company. Except for the specific
provisions of any Severance Agreement to which you and the Company may become
parties, nothing herein or in any compensation or other arrangement referred to
herein shall change your status as an at-will employee.



--------------------------------------------------------------------------------

Joyce, I am truly excited about the prospect of your joining our team at
Pioneer. If the terms outlined above are agreeable, please execute two copies of
this letter and return one of them to me at your earliest convenience.

Yours very truly,

 

/s/ Wm. Stacy Locke

Wm. Stacy Locke

President and Chief Executive Officer

cc: Mr. C. Robert Bunch

AGREED AND ACCEPTED:

 

/s/ Joyce M. Schuldt

Joyce M. Schuldt July 17th, 2007 Date